Title: From George Washington to Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 23 October 1781
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]


                  
                     Sir
                     Head Quarters before York Octr 23d 1781
                  
                  I have been honored with your Letter of this date see 22 Oct. inclosing one from Colo. Febiger to you—The representation you have given me of the state of the officers makes me Feel very sensibly for them, and I could wish the means in my power, for their relief, were equal to my inclinations, but as I am divested of them, I can do no more than recommend them, with others, to Congress & their own State in particular.  All the Troops of the Virginia Line when time of service expires before the 1st of Jany next, are to be selected & properly officered; they will remain in the State for the purpose of Guards & Escorts as occasion may require; the remaining effectives are to be marched to Cumberland Old Court House, there to be cloathed, together with those now at that place, & formed into one or more Battallions according to their numbers; from thence they will march Southward, agreeable to the Orders they may hereafter receive; And as there is a large portion of their Troops returned sick, it will be necessary to appoint a sufficient number of Officers to receive & march them to the Southward as they recover; taking care that those who have only two or three months to serve are not to be marched, but are to join that part of the Troops which are destined to remain in the State for the purpose of Guards &c.
                  
               